DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2020, and 09/16/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuroyanagi (U.S. 2012/0085560).
In regards to claim 1. Kuroyanagi discloses a coupling member (30) for an electric power tool (1) configured to hook a hanging member (at least element 70), comprising: 
a part (35) that opens and closes (see at least paragraph 32 parts 35a and 35b of the part 35) so as to allow an electric power tool to be fastened therein (parts 35a and 35b enclose the power tool such that it is fastened); and 
one or more hook part (33 and 36) configured to receive a hanging member (at least element 70), 16
wherein the coupling member is configured to be attached to the electric power tool main body (illustrated in at least paragraph 3 the coupling member encompasses the main body) while the electric power tool main body is fastened therein or removed therefrom (illustrated in at least paragraph 3 and fig. 3 and 2 the main bod of the is fastened between portion 31 of the coupling member and the connecting portion 35; also see at least paragraph 38 and 39 for coupling the coupling member to the main body when the main body is removed therefrom).
In regards to claim 2. Kuroyanagi discloses the coupling member for the electric power tool as defined in claim 1, wherein the coupling member opens and closes via one or more hinge (connection between 35a and 35b and portions 32a and 33b illustrated best in fig. 2, also see at least paragraph 37 for the movement of elements 35a and 35b).
In regards to claim 3. Kuroyanagi discloses The coupling member for the electric power tool as defined in claim 2, further comprising: a fastening body (at least elements 34, 32 and 33) in which the electric power tool main body is configured to be fastened (see at least paragraph 37-39 and 41); and one or more attachment body (35) openably/closably coupled to the fastening body via the hinge (illustrated in at least fig. 2 also see at least paragraph 32) so as to be attached to the electric power tool main body while the electric power tool main body is fastened in the fastening body (see at least paragraph 32, 34 and 36).
In regards to claim 4. Kuroyanagi discloses The coupling member for the electric power tool as defined in claim 3, wherein:
the attachment bodies are provided so as to form a pair (35a and 35b illustrated in at least fig. 2), 
the hook parts (33 and 36) each having a through hole (see at least fig. 3, 4 and fig. 5) into which the hanging member can be hooked are provided so as to form a pair (there are a pair of holes each able to accept a hanging member), and 
each of the through holes of the pair of the hook parts is arranged so as to be adjacent to each other, when the attachment bodies are attached to the electric power tool main body while the electric power tool main body is fastened in the fastening body (in the context of the claim adjacent is interpreted as near or next too since both holes of the hook are located on the same coupling member they are considered to be adjacent; examiner suggest in the context of fig. 2 of the instant application it is noted that applicant might intend that the through holes are in contact with each other such that a single hanging member can be hooked through each hole simultaneously, however this feature is not distinctly claimed examiner suggested amending the claim to more clearly define the limitation to that as illustrated in fig. 1 and 2, if this is how the claim is desired to be interpreted).
In regards to claim 5. Kuroyanagi discloses The coupling member for the electric power tool as defined in claim 4, Kuroyanagi discloses wherein the pair of attachment bodies are attached to the electric power tool main body by one or more screw (see at least fig. 6 and paragraph 34 the pair of attachment bodies 35 are attached, forced to remain in contact by clamping, with the main body by screw B and nut N as described in at least paragraph 34).
In regards to claim 6. Kuroyanagi discloses The coupling member for the electric power tool as defined in claim 5, wherein: engagement portions (35a and 35b) are formed on each of the pair of attachment bodies, and the engagement portions of the pair of attachment bodies are configured to engage with portions (R) to-be-engaged formed in the electric power tool main body when the pair of attachment bodies are attached to the electric power tool main body while the electric power tool main body is fastened in the fastening body (see at least paragraph 37 the rear cover engages at least portions 25 and 32 for retaining the tool).
In regards to claim 8. Kuroyanagi discloses The coupling member for the electric power tool as defined in claim 2, Kuroyanagi further discloses a fastening body (at least elements 32 and 35 ) is coupled via the hinge such that the electric power tool main body can be fastened therein (see at least paragraph 37), and a hook part (33) configured to allow the hanging member to be hooked is integrally formed with the fastening body (illustrated in at least fig. 4 also see at least paragraph 46, 47, and 48).
In regards to claim 10. Kuroyanagi  discloses A coupling member, comprising: a fastening body (at least elements 31, 32, 33, 34 and 37) substantially defining a fastening space (space where tool 1 resides in at least fig. 1) therein; an attachment body (35) attached to a first end (end of fastening body located near the rear of the tool) of the fastening body and configured to be attached to an electric power tool (see at least paragraph 32, 34, and 37); and a hinge (connection between portion 35a and 35 b with portion 37 and 33) formed at the first end of the fastening body (fig. 2), a second end of the fastening body, or a midway portion of the fastening body and configured to allow the fastening space to be opened to receive a portion of the electric power tool therein (see at least paragraph 32 and 34 the portion 35 allows the tool to be inserted and removed for the fastening space of the coupling member 30).
In regards to claim 11. Kuroyanagi  discloses The coupling member as defined in claim 10, Kuroyanagi further discloses the fastening body comprises a first fastening body (37) and a second fastening body (33), and the first fastening body and the second fastening body are connected to each other via the hinge (the first portion 37 and second portion 33 are connected with the hinge section 35 see at least paragraph 32).
In regards to claim 12. Kuroyanagi  discloses The coupling member as defined in claim 10, Kuroyanagi further discloses further comprising a hook part (33 and 36) configured to receive a hanging member (see at least fig. 3 element 70).
In regards to claim 13. Kuroyanagi  discloses The coupling member as defined in claim 12, Kuroyanagi further discloses wherein the hook part is integrally formed with the fastening body (see at least fig. 4 and at least paragraph 47).
In regards to claim 14. Kuroyanagi  discloses The coupling member as defined in claim 12, Kuroyanagi further discloses wherein the hook part is attached to the attachment body (fig. 4 and see at least paragraph 32).
In regards to claim 15. Kuroyanagi  discloses The coupling member as defined in claim 14, Kuroyanagi further discloses wherein the hook part projects in a direction away from the fastening space when the attachment body is attached to the electric power tool (each hook 36 and 33 project away from the tool body and thus the fastening space see at least fig. 7).
In regards to claim 16. Kuroyanagi discloses The coupling member as defined in claim 10, Kuroyanagi further discloses the attachment body comprises an engagement portion (35a1 and 35b1) projecting therefrom, and the engagement portion is configured to project toward the fastening space when the attachment body is attached to the electric power tool (see at least fig.4 and paragraph 32 closing of the engagement portion encloses the tool).
In regards to claim 17. Kuroyanagi discloses The coupling member as defined in claim 16, Kuroyanagi further discloses wherein the engagement portion is configured to rotate about the hinge when the fastening space is open (see at least fig. 4 and paragraph 32 engagement portions 35b1 and 35a1 are on portion 35 which pivots on two hinge portions 35a and 35b).
In regards to claim 18. Kuroyanagi discloses The coupling member as defined in claim 16, further comprising a hook part (33 and 36) that is positioned further from the fastening space than the engagement portion when the attachment body is attached to the electric power tool (illustrated in at least fig. 7 both hook parts are position further from the fastening space than the engagement portion).
In regards to claim 19.  Kuroyanagi discloses The coupling member as defined in claim 10, Kuroyanagi further discloses a fixture body (35a1 and 35b1) rotatable about the hinge (hinge portion 35a and 35b, since the fixture bodies are located on each hinge portion they rotate with the hinge portion), wherein the fixture body is configured to rotate about the hinge so as to close the fastening space (see at least paragraphs 32, and 34 for detail on the fixture body closing the fastening space due to rotation about each hinge which closes the on the rear cover R of the tool).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagasaka (U.S. 2011/0139479).
In regards to claim 1. Nagasaka discloses a coupling member (30) for an electric power tool (1) configured to hook a hanging member (at least element 40), comprising: 
a part (33) that opens and closes (see at least fig. 2 and paragraph 43, 49, 53 open and closes via the rotation and coupling at portion 13a and 13) so as to allow an electric power tool to be fastened therein (33 is fastened to tool via the screw 16 inserted in slot H and portion 13 of the tool and the engagement portion 33a and 13a); and 
one or more hook part (32) configured to receive a hanging member (at least element 40 see fig. 7), 
wherein the coupling member is configured to be attached to the electric power tool main body (illustrated in at least fig. 1, 2 and fig. 7 the coupling member is attached to the tool via section 33 and is attached to the handle of the tool with section 31 of the coupling member which surrounds the handle)  while the electric power tool main body is fastened therein or removed therefrom (illustrated in at least fig. 1 and 7 the coupling member is attached to the power tool with the section 31 see at least fig. 7 and paragraph 41 and is attached via the screw 16 see at least fig. 1 and paragraph 49 as such the coupling member is attached to the power tool main body when the power tool is fastened to the coupling member via a screw and is also coupled to the coupling member when the screw is not attached to the power tool as illustrated in at least fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroyanagi (2012/0085560) in view of ITO (2013/0062498) 

In regards to claim 7. Kuroyanagi discloses The coupling member for the electric power tool as defined in claim 2, 
Kuroyanagi does not disclose wherein a silencer member is fitted and inserted into each of the one or more hinge.
ITO teaches a silencer member (16) fitted and inserted into a hinge (connection between bracket 6 and ring 4).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify Kuroyanagi with the teachings of ITO such that an elastic member is located within each metal on metal contact hinge for the purpose of reducing uncomfortably abrasive and loud sounds created by the contact. As taught by Ito this is a low cost solution to reduces concern felt by a user see at least paragraph 5, 17, and 37. As such one of ordinary skill in the art would have found it obvious to make this combination for the same benefits as those taught by ITO.

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka (U.S. 2011/0139479) in view of Vahabi-Nejad (U.S. 2006/0070761).

In regards to claim 9. Nagasaka discloses an electric power tool as defined in claim 1. Nagasaka does not disclose An electric power tool comprising a loop handle.
Vahabi-Nejad teaches an electric power tool comprising a loop handle attached by a coupling member to be supported see at least fig. 1.
It would have been obvious to one having ordinary skill in the art that the coupling member of Nagasaka could be combined and used with power tools having numerously different shapes and sizes. As illustrated by at least Vahabi-Nejad it is known to use and have coupling members with tools comprising a loop handle. As such one having ordinary skill in the art would have found it obvious to provide any suitable handle type and shape for the tool being used with and supported by the coupling member and still provide the function and advantages afforded by the coupling member as taught by Nagasaka. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731